Citation Nr: 0116050	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  96-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's claim of entitlement to an extension of 
a temporary total convalescence rating beyond January 31, 
1994, pursuant to the provisions of 38 C.F.R. § 4.30, was 
timely appealed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted a temporary total evaluation for 
convalescence, effective from December 6, 1993, to January 
31, 1994.  The veteran subsequently expressed disagreement 
with that decision, and, on November 7, 1995, the RO issued a 
Statement of the Case (SOC) addressing the issue of 
entitlement to an extension of a temporary total 
convalescence rating beyond January 31, 1994.  The veteran 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
which was received on January 16, 1996.  The issue of whether 
that document constituted a timely substantive appeal is 
addressed below.

The Board notes that, in the VA Form 9 submitted in January 
1996, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board, both in 
Washington, D.C., and at the RO.  In an August 1996 letter, 
the RO advised the veteran of the delay that sometimes occurs 
in obtaining a hearing before the Board at the RO (which 
requires a Board Member to travel to the RO), and an inquiry 
was made as to whether he would prefer a hearing at the RO 
before a Hearing Officer, or a hearing before a the Board in 
Washington, D.C.  The veteran was also given the option of 
withdrawing his request for a hearing altogether.

In a response received in September 1996, the veteran 
indicated that he wished to appear at a personal hearing 
before a Hearing Officer at the RO.  The requested hearing 
was scheduled, and the veteran was notified of the date and 
time of this hearing in an October 1996 letter from the RO.  
It does not appear, however, that the scheduled hearing was 
actually conducted.  Although not entirely clear from the 
record, it appears that this was due to the veteran's moving 
to a different jurisdiction.  The veteran's case was 
subsequently forwarded to the Board, and, in March 1998, the 
Board issued a letter to the veteran requesting clarification 
as to whether he still desired to appear at a personal 
hearing before a Member of the Board.  In a response received 
later that month, the veteran indicated that he wished to 
appear before a Board Member at the RO.

As will be discussed in greater detail below, this case was 
remanded by the Board in March 1998.  One of the purposes of 
the Remand was to have the RO schedule the veteran for a 
personal hearing before a traveling Member of the Board.  In 
accordance with the Board's instructions, the requested 
hearing was scheduled, and the veteran was notified of the 
date and time of his hearing in a May 2000 letter from the 
RO.  However, in July 2000, the veteran failed to report for 
his hearing.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear, and 
has since made no request for another hearing.  Accordingly, 
the Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.

In an August 2000 rating decision, the RO denied a claim of 
entitlement to service connection for depression.  To the 
Board's knowledge, the veteran did not file a Notice of 
Disagreement (NOD) regarding that decision. Thus, this issue 
is not currently before the Board on appeal.


FINDINGS OF FACT

1.  In a rating decision dated on March 5, 1994, the RO 
granted a temporary total evaluation for convalescence, 
effective from December 6, 1993, to January 31, 1994; the 
veteran subsequently filed an NOD as to the effective dates 
assigned in that decision.

2.  On November 7, 1995, the RO issued a SOC addressing the 
issue of entitlement to an extension of a temporary total 
rating for convalescence beyond January 31, 1994.

3.  On January 16, 1996, the RO received from the veteran a 
VA Form 9, addressing the issue of entitlement to an 
extension of a temporary total rating for convalescence 
beyond January 31, 1994.


CONCLUSION OF LAW

The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to an extension of a 
temporary total rating for convalescence beyond January 31, 
1994; thus, the Board has no jurisdiction over the matter, 
and the appeal must be dismissed.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1993, the veteran filed a claim of entitlement to 
a temporary total convalescence rating.  He reported that he 
was about to undergo surgery for his service-connected 
residuals of a fracture of the left fifth finger, and that he 
would require at least two months of convalescence following 
surgery.  

Treatment records obtained by the RO show that, on December 
6, 1993, the veteran underwent exploration with extensor 
tenolysis at the DIP (distal interphalangeal) joint, with 
further lysis of multiple adhesions and scarring at the PIP 
(proximal interphalangeal) joint, and with takedown of the 
lateral bands and reanastomosis of same to the central slip.

In a March 1994 rating decision, the RO granted a temporary 
total rating for convalescence, effective from December 6, 
1993, to January 31, 1994.  The veteran was notified of the 
decision in a letter dated March 21, 1994.  With the letter, 
he was advised as to both his procedural and appellate rights 
via an attached VA Form 4107.

Thereafter, in a statement received in March 1994, the 
veteran's accredited representative indicated that the 
veteran had received notice of the March 1994 rating 
decision, and that he believed that he should have been 
granted a temporary total evaluation for a period of two 
months instead of one.  In statements submitted in May 1994 
and October 1994, the veteran indicated that he had been paid 
a temporary total evaluation for only a one-month period 
instead of two months, and that he believed the longer period 
was warranted.

In November 1995, the RO issued a SOC in which it addressed 
his claim of entitlement to a total rating under the 
provisions of 38 C.F.R. § 4.30 for a period in excess of one 
month.  In the form letter with which the RO transmitted the 
SOC, the RO informed the veteran that his arguments should be 
set out in the enclosed VA Form 9 in order to complete his 
appeal.  The RO advised the veteran if he did not submit a 
substantive appeal within 60 days, it would be assumed that 
he did not intend to complete his appeal, and the record 
would be closed.  The RO further advised the veteran that, if 
he wished for more time, he should read Item 3 in the 
instructions that come with the VA Form 9.

In his VA Form 9, which was received on January 16, 1996, the 
veteran asserted that he had missed a great deal of work 
following his surgery.  He also asserted that he underwent 
physical therapy for three months following the surgery.

In July 1996, the RO received copies of all treatment records 
pertaining to the veteran since December 1993.  Thereafter, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
which it continued to deny his claim of entitlement to a 
total rating under the provisions of 38 C.F.R. § 4.30 for a 
period in excess of one month.  In a form letter transmitting 
the SSOC, the RO informed the veteran that, before his case 
could be prepared for the Board, a substantive appeal (VA 
Form 9) or equivalent correspondence must be received.  The 
RO further advised the veteran that, if he had filed a 
substantive appeal with respect to all issues set forth in 
the SSOC, an additional response was optional.  He was 
further advised that, if the SSOC contained an issue not 
addressed in a substantive appeal, he must response within 60 
days in order to perfect an appeal as to that issue.

The veteran's representative submitted a statement in 
September 1996, in which it was asserted that the veteran was 
entitled to a total rating in excess of one month under the 
provisions of 38 C.F.R. § 4.30.  

In March 1998, the Board remanded this case to the RO for 
additional development.  At that time, the issue on appeal 
was still characterized as a claim of entitlement to an 
extension of a temporary total rating for convalescence 
beyond January 31, 1994.  In its Remand, however, the Board 
concluded that the veteran's VA Form 9 was not received 
within the period of one year after the decision being 
appealed, or within 60 days after the issuance of the SOC, as 
required for the submission of a timely substantive appeal.  
For this reason, the Board determined that consideration must 
be given to dismissing the veteran's appeal.  However, the 
Board believed that the case must first be remanded to the 
RO, so that the issue of the timeliness of his substantive 
appeal could be fully developed, and to ensure that the 
veteran was given an opportunity to submit argument with 
respect to this issue.  Accordingly, the Board instructed the 
RO to afford the veteran the opportunity to submit evidence 
and argument addressing the issue of the timeliness of his 
substantive appeal with regard to his claim of entitlement to 
an extension of a temporary total rating for convalescence 
beyond January 31, 1994.  

In October 1998, in accordance with the Board's remand 
instructions, the RO issued a letter to the veteran 
requesting that he submit evidence or argument showing that 
he had submitted a timely substantive appeal regarding his 
claim of entitlement to an extension of a temporary total 
rating for convalescence beyond January 31, 1994.  No 
response to this letter was received.  Thereafter, in an SSOC 
dated in January 1999, the RO determined that the veteran had 
failed to submit a timely substantive appeal regarding his 
claim of entitlement to an extension of a temporary total 
rating for convalescence beyond January 31, 1994.  In the 
SSOC, the RO set forth various laws and regulations pertinent 
to its decision.  The claims folder was subsequently returned 
to the Board.

In an Appellant's Brief submitted May 2001, the veteran's 
accredited representative noted that the issue on appeal was 
whether a timely substantive appeal had been filed with 
respect to the RO's March 1994 rating decision, which denied 
an extension of a temporary total evaluation beyond January 
31, 1994.  The representative did not provide any additional 
argument regarding this issue, but rather referred to 
documents previously submitted in support of the veteran's 
claim for an extension of his temporary total evaluation.

Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter date for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record.  38 C.F.R. § 3.1(q) (2000).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (Aug. 18, 1999).

The record reflects that the issue on appeal was originally 
characterized by the RO as a claim of entitlement to an 
extension of a temporary rating for convalescence beyond 
January 31, 1994.  However, in the March 1998 Remand, the 
Board determined that there was a question as to whether the 
veteran had submitted a timely substantive appeal with 
respect to that issue.  Accordingly, the Board remanded this 
case in order to ensure that the veteran was advised of the 
pertinent law and regulations, and to ensure that he had the 
opportunity to present evidence and argument with respect to 
that issue.  See Marsh, supra.  Because the Board's remand 
instructions appear to have been complied with to the extent 
possible, and because the veteran has been assured adequate 
notice and opportunity to be heard on the question of 
timeliness, the Board finds that it may now proceed to 
address that issue.  See VAOPGCPREC 9-99, supra.

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal with regard to his claim 
of entitlement to an extension of a temporary total 
convalescence rating beyond January 31, 1994.  An appeal must 
be perfected within one year of the date of notice of the 
initial rating or within 60 days of the issuance of a SOC, 
whichever period ends later.  One year from the date of 
notice of the initial rating decision as to the instant 
matter was in March 1995.  Sixty days from the date of 
issuance of the SOC was January 7, 1996.  However, the 
earliest document filed by the veteran or his representative 
regarding this issue following the November 1995 SOC was the 
VA Form 9 received on January 16, 1996.  The envelope which 
transmitted the VA Form 9 is not in the claims file, 
therefore the Board presumes that it was mailed five days 
prior to its receipt.  See 38 C.F.R. § 20.305.

Thus, even presuming, as we have, that the document (the Form 
9) was mailed five days prior to the date of its receipt, the 
Board must still conclude that it was not received within 60 
days of the date of issuance of the SOC.  Five days prior to 
January 16, 1996, was January 9, 1996 (excluding Saturdays 
and Sundays during the five day period), which is still two 
days past the date on which the veteran was required to file 
his appeal.  The Board has reviewed the record in this case 
and has not identified any document filed within the 
requisite period which can be deemed to be a timely 
substantive appeal.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial rating or 60 days after the date of the 
Statement of the Case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
did not comply with the instructions set forth in the VA Form 
4107 provided in both March 1994 and October 1994, nor did he 
comply with the instructions set forth in the cover letter 
which accompanied the March 1995 SOC. 

VA regulations set forth specific requirements for perfecting 
an appeal before the Board, and any request for an extension 
of the period for filing a substantive appeal must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal or the response to 
the SOC.  See 38 C.F.R. § 20.303 (2000).  Any request for an 
extension of time to file the appeal in this case appeal 
would have to have been filed on or before January 7, 1996.  
See 38 C.F.R. § 20.303 (2000).  There is no evidence of 
record that the veteran ever requested an extension of time 
to file his appeal.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues a 
SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  To the extent 
that 38 C.F.R. § 20.304 purports to provide otherwise, it was 
held to be invalid.  VAOPGCPREC 09-97 (Feb. 11, 1997).

Pursuant to VAOPGCPREC 09-97, the Board has considered 
whether any document submitted within 60 days of the July 
1996 SSOC could constitute a timely substantive appeal.  
However, the next correspondence received thereafter, from 
either the veteran or his representative, was the 
representative's September 1996 statement.  This document 
cannot constitute a timely substantive appeal as to the issue 
of entitlement to an extension of a temporary total 
convalescence rating beyond January 31, 1994, because it was 
filed well after the expiration of the 60 day time limit 
following of the issuance of the SSOC.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for a finding that such good 
cause exists.

The Court has addressed the issues of whether the whether the 
language of 38 C.F.R. § 3.109(b) conflicts with that of 38 
C.F.R. § 20.303, and which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the veteran ever requested an 
extension of time to file his substantive appeal.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  
Moreover, he has not demonstrated good cause for his delay in 
filing.  As indicated immediately above, he has provided no 
basis for finding that there is good cause for extending the 
time period.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is 
no other submission from the veteran or his representative 
which could be reasonably construed to be a timely 
substantive appeal.  A timely substantive appeal not having 
been filed with regard to the March 1994 rating decision, the 
appeal has not been perfected, and it is hereby dismissed.

Additional Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
amended and clarified the law as to VA's obligation to 
provide notice and assistance to claimants seeking benefits.  
The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Public Law No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating the veteran's claim.  As discussed in detail 
above, the record reflects that the veteran was advised of 
the necessity to file his appeal within one year from the 
date of notice of the initial rating or 60 days of the date 
of the statement of the case, and he was also advised of what 
was required of him if he needed more time to do so.  He was 
provided with his procedural and appellate rights in the VA 
Forms 4107 provided in both March 1994 and October 1994, and 
in the cover letter which accompanied the March 1995 SOC.  
Nevertheless, the veteran did not submit a timely substantive 
appeal regarding the issue of entitlement to an extension of 
a temporary total convalescence rating beyond January 31, 
1994.  

Under such circumstances, where the veteran has not complied 
with the legal requirement for perfecting an appeal, the 
Board finds that further development pursuant to the 
provisions of the VCAA is not warranted, as no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 


ORDER

The veteran did not file a timely substantive appeal 
regarding the issue of entitlement to an extension of a 
temporary total convalescence rating beyond January 31, 1994.  
This issue is not properly before the Board for appellate 
review and is accordingly dismissed. 



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

